DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-10 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	I.	the limitation lacks appropriate punctuation, making it incomprehensible.
II.	it is unclear if the claim requires multiples requests for increased temperature, since parent claim 1 already requires a request for increased temperature.
	III.	it is unclear what is becoming in an off-state of the heating operation.
	VI.	it is unclear what is using the second refrigerant path.
	V.	its merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q) - Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim 7 calls for the limitation “preferentially”; which limitation renders the claims indefinite as it is unclear as to how the word “preferentially” factors in the scope of the claim. In other words, is the limitation following the word “preferentially” actually required by the claims? It is uncertain. See MPEP 2173.05(d). Illustration of preferences in a claim lead to confusion over the intended scope of a claim.

Claim(s) 7 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 20160238268 A1).

Regarding claim 1:
Nishimura discloses an air conditioning apparatus #10 comprising: 
a first use side unit #40 including a first use side heat exchanger #42 and a first use side fan #43 configured to send air in a space to be air conditioned to the first use side heat exchanger; 
a second use side unit #50 including a second use side heat exchanger #52 and a second use side fan #53 configured to send air in a space to be air conditioned to the second use side heat exchanger; 
a first expansion valve #41 connected to a first refrigerant path extending through the first use side heat exchanger; 
a second expansion valve #51 connected to a second refrigerant path extending through the second use side heat exchanger; 
a heat source side heat exchanger #23 configured to perform heat exchange of a refrigerant flowing through the first refrigerant path and the second refrigerant path; and 
a compressor #21 configured to compress the refrigerant whose heat is exchanged in the heat source side heat exchanger and discharge the compressed refrigerant to the first refrigerant path and the second refrigerant path (see Fig. 1), wherein 
a controller #80 (Fig. 2) configured to determine that a request for increased temperature air
that temporarily raises a temperature of hot air blown out through the first use side heat exchanger is received (via required temperature calculation unit 47b; [0089], [0092], [0107-0108]: “indoor temperature control is performed so that the indoor temperatures Tr1, Tr2, Tr3 respectively approach the set temperatures Ts1, Ts2, Ts3. Clearly, this is performed when it is determined that a request for increased temperature is received), and that a request for increased temperature air that temporarily
raises a temperature of hot air blown out through the second use side heat exchanger is
not received ([0095], [0097], [0102], [0107-0108]: the compressor capacity is regulated when there is a request to modify indoor temperature. Thus, the controller clearly determines that a request for increased temperature is received not received, especially when the indoor temperature has met the target values. Also, as pointed out in [0108], “due to indoor temperature control, the air-conditioning capabilities of the indoor units 40, 50, 60 continue to be maintained respectively between the air-conditioning capabilities Q31, Q32, Q33 and the required capabilities Q41, Q42, Q43. Essentially, the amount of heat exchanged in the indoor heat exchangers 42, 52, 62 is between the air-conditioning capabilities Q31, Q32, Q33 of the indoor units 40, 50, 60 and the required capabilities Q41, Q42, Q43”. It is clear from here that the controller determines whether or not a request for increased temperature is received. Also see [0142]: “the controller reduces the airflow volumes if the air-conditioning capabilities are excessive, and increases the airflow volumes if the air-conditioning capabilities are insufficient”: The only way air-conditioning capabilities are known is by the controller determining whether or not a request for increased temperature is received in the respective use side units);
wherein the controller is configured to shift the air conditioning apparatus to a mode that performs a control so as to reduce an airflow volume of the second use side fan ([0107] “when the indoor fans 43, 53, 63 are set to the automatic-airflow-volume-control mode, indoor temperature control is performed for adjusting the airflow volumes of the indoor fans”. Also see [0142]: “the controller reduces the airflow volumes if the air-conditioning capabilities are excessive, and increases the airflow volumes if the air-conditioning capabilities are insufficient”).

Regarding claim 2:
Nishimura further discloses wherein the airflow volume of the second use side fan is reduced by lowering an upper limit fan tap of the second use side fan in the mode (see at least [0059] and [0142]).

Regarding claim 3:
Nishimura further discloses wherein the airflow volume of the second use side fan is reduced by reducing the number of revolutions of the second use side fan in the mode (see at least [0059] and [0142]).

Regarding claim 4:
Nishimura further discloses wherein the airflow volume of the second use side fan is reduced in stages in the mode (see at least [0059] and [0142]).

Regarding claim 5:
Nishimura further discloses wherein the airflow volume of the second use side fan is maintained (see at least [0077]).

Note: the term “when a condensation temperature of the first use side heat exchanger is not lower than a predetermined threshold in the mode” is limitation a contingent limitation. See MPEP 2144.04 II. The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Because the prior art discloses the structures that perform the functions of the contingent step along with the other recited claim limitations, the claim is anticipated by the prior art.

Regarding claim 6:
Nishimura discloses all the limitations.

Note: the term “when a request for the increased temperature air is received, a turnoff condition of a heating operation using the second refrigerant path is changed so as to facilitate becoming in an off-state of the heating operation using the second refrigerant path where no request for the increased temperature air is made in the mode” is limitation a contingent limitation. See MPEP 2144.04 II. The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Because the prior art discloses the structures that perform the functions of the contingent step along with the other recited claim limitations, the claim is anticipated by the prior art.

Regarding claim 8:
Nishimura further discloses wherein control for making an airflow volume of the first use side fan equal to or less than a predetermined value is performed when a request for the increased temperature air is received (see at least [0059] and [0142]).


Regarding claim 9:
Nishimura further discloses wherein control for increasing the number of revolutions of the compressor to increase a flow rate of the refrigerant flowing through the first use side heat exchanger is performed when a request for the increased temperature air is received (see at least [0064], [0070], & [0095]).

Regarding claim 10:
Nishimura further discloses wherein control for lowering a target degree of subcooling to increase a superheated region occupied by a gas refrigerant in the first use side heat exchanger is performed when a request for the increased temperature air is received (see at least ([0111-0114]).

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered.

Applicant submitted that Nishimura does not disclose “a controller configured to determine that a request for increased temperature air that temporarily raises a temperature of hot air blown out through the first use side heat exchanger is received, and that a request for increased temperature air that temporarily
raises a temperature of hot air blown out through the second use side heat exchanger is not received, wherein the controller is configured to shift the air conditioning apparatus to a mode that performs a control so as to one of reduce an airflow volume of the second use side fan and make the airflow volume of the second use side fan zero” as recited by amended claim 1.

It has been pointed out to the applicant that Nishimura clearly discloses a controller #80 (Fig. 2) configured to determine that a request for increased temperature air that temporarily raises a temperature of hot air blown out through the first use side heat exchanger is received (via required temperature calculation unit 47b; [0089], [0092], [0107-0108]: “indoor temperature control is performed so that the indoor temperatures Tr1, Tr2, Tr3 respectively approach the set temperatures Ts1, Ts2, Ts3. Clearly, this is performed when it is determined that a request for increased temperature is received), and that a request for increased temperature air that temporarily raises a temperature of hot air blown out through the second use side heat exchanger is not received ([0095], [0097], [0102], [0107-0108]: the compressor capacity is regulated when there is a request to modify indoor temperature. Thus, the controller clearly determines that a request for increased temperature is received not received, especially when the indoor temperature has met the target values. Also, as pointed out in [0108], “due to indoor temperature control, the air-conditioning capabilities of the indoor units 40, 50, 60 continue to be maintained respectively between the air-conditioning capabilities Q31, Q32, Q33 and the required capabilities Q41, Q42, Q43. Essentially, the amount of heat exchanged in the indoor heat exchangers 42, 52, 62 is between the air-conditioning capabilities Q31, Q32, Q33 of the indoor units 40, 50, 60 and the required capabilities Q41, Q42, Q43”. It is clear from here that the controller determines whether or not a request for increased temperature is received. Also see [0142]: “the controller reduces the airflow volumes if the air-conditioning capabilities are excessive, and increases the airflow volumes if the air-conditioning capabilities are insufficient”: The only way air-conditioning capabilities are known is by the controller determining whether or not a request for increased temperature is received in the respective use side units); wherein the controller is configured to shift the air conditioning apparatus to a mode that performs a control so as to reduce an airflow volume of the second use side fan ([0107] “when the indoor fans 43, 53, 63 are set to the automatic-airflow-volume-control mode, indoor temperature control is performed for adjusting the airflow volumes of the indoor fans”. Also see [0142]: “the controller reduces the airflow volumes if the air-conditioning capabilities are excessive, and increases the airflow volumes if the air-conditioning capabilities are insufficient”).

Thus, amendment claim 1 remains anticipated by Nishimura.

All the claims in this application have been rejected as being either indefinite or unpatentable over the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763